Hall, Justice.
That the enticing, decoying or persuading a servant to leave the service of his master, or knowingly retaining and employing him after he has left, during the term for which he engaged to serve, gives an action to the injured party against the wrong-doer, was not denied. From an early period, this seems to have been regarded as a grievous wrong; indeed, Sir William Blackstone (3 Comm., 143) characterizes it as both “• an ungentlemanlike ” and “ illegal” act. This point was not even raised in this case. The objection urged here is as to the measure of damages on which the jury seems to have found their verdict. The circumstances attending the. infliction of this injury were of a very aggravated character. The plaintiffs, at considerable expense and with much trouble, had procured the laborers enticed and persuaded from them and afterwards retained by the defendant during their term of service. One, who had been in their employment, was used by the defendant as his agent to decoy these persons and bring them to him. The plaintiffs were put to expense, and lost time in endeavoring to induce them to return. They had to employ counsel to assist them in the assertion of their rights and to redress their wrongs. When they applied to the defendant for a settlement of their claim, their just demand was met with contumely, insult and abuse. They proved their loss by showing what would have been the net profits of each of these laborers, and what they had lost by the failure to improve their property in consequence of the decoying and retaining of these servants by *202the defendant and his coadjutors. We cannot see that any other elements than these entered into the damages found by the jury. Indeed, they failed to- find the full measure as shown by this proof, and which they might, and as we think, have done, even under the most restricted rules which have been laid down by our court upon this subject. Salter vs. Howard, 43 Ga., 601; Lee vs. West, 47 Id., 311. And where, as in this case, there were aggravating circumstances, both in the act and the intention with which it was done, were it necessary to sustain this verdict, we should feel little hesitancy in upholding such additional damages as the jury might have seen proper to give in order to deter the wrong-doer from repeating the trespass, or as a compensation for the wounded feelings of the plaintiffs. Code, §3066. City and Suburban R. R. vs. Brauss, 70 Ga., 368, 379. Such an allowance would not necessarily conflict with the rule laid down either in Salter vs. Howard or Lee vs. West. This question was not raised or passed upon in those cases. The verdict in this case was demanded by the evidence, and the judge was right in refusing, on defendant’s motion, to disturb it.
Judgment affirmed.